Herbert R. Brown, J.,
concurring. I agree with the judgment and the syllabus. I write separately to take issue with the following dictum:
“We also agree that the clear and convincing evidence standard is mandated in the initial determination of which commitment alternative is the least restrictive, consistent with the public safety and the welfare of the person pursuant to R.C. 2945.40(D) (1).”
R.C. 2945.40(D)(1) does not mandate a clear and convincing evidence standard in the initial determination of which commitment is the least *114restrictive. The clear and convincing standard does apply to the determination that the person is mentally ill. But in my opinion, the commitment to the least restrictive facility is, as to the initial commitment, as it is in the case of a transfer, a matter within the sound discretion of the trial court.